Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive for the reasons stated below.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-4, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ouderkirk et al (US 2017/0176751) or  Ouderkirk et al (US 2017/0176751) in view of Hong et al (US 2016/0318788).
Ouderkirk et al discloses an optical device comprising a reflector [(233), see Fig. 2 along with paragraph 0028]; a partially reflective circular polarizer [(210), see Fig. 2 along with paragraphs 0029-0032], for selecting polarized light (see Fig. 2), positioned between the reflector and an expected position of a first user eye (260); and an electronic display (220), configured to provide light to the first user eye, positioned at an eye-ward side of at least one of the reflector and the partially reflective circular polarizer (see Fig. 2), wherein an optical axis of the reflector is offset from an optical axis of the polarizer (see Fig. 2), wherein the reflector is partially 
reflective (see paragraph 0028), a frame (240) shaped to rest against a portion of an anatomical structure (head) of a user (see Fig. 2), the frame supporting the electronic display, the polarizer, and the reflector (see Fig. 2), the optical device implemented in a head mounted display (see Fig. 2), wherein the partially reflective circular polarizer reflects orthogonal circular polarization after a first reflection of light energy from the reflector (see Fig. 2 along with paragraphs 0030-0032), wherein the partially reflective circular polarizer transmits orthogonal circular polarization after a second reflection of light energy from the reflector (see Fig. 2 along with paragraphs 0030-0032), wherein the electronic display is positioned on an eye-ward side of the partially reflective circular polarizer (see Fig. 2), wherein the partially reflective circular polarizer comprise a quarter-wave plate (213) and a reflective polarizer layer (211) which also serves/acts as a linear polarizer (see Fig. 2); wherein the reflector comprises a mirror coating on an eye-ward surface of the reflector (see Fig. 2 along with paragraph 0028), and wherein that electronic display is inherently shaped to project a chief ray (221, 321, 421) in such a manner so as to fit upon a contour of the eyeward side of the partially reflective circular polarizer. Note figures 2-4 along with the associated description thereof.
	However, if this is not the case, Hong et al teaches it is well known to manufacture display devices having a planar or curved shape in the same field of endeavor for the purpose of displaying/projecting images (see paragraph 0005).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display (220) of Ouderkirk et al to include a planar or curved 
display device, as taught by Hong et al, in order to match the contour of the eyeward side of the partially reflective circular polarizer for aberration correction and/or mounting purposes.
Moreover, it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the shape the display of Ouderkirk et al to include a planar or curved shape, since it has been held that a mere changed in the shape of an element is generally recognized as being within the level of one of ordinary skill in the art. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
6.	Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ouderkirk et al (US 2017/0176751) or  Ouderkirk et al (US 2017/0176751) in view of Hong et al (US 2016/0318788).
Ouderkirk et al discloses a method for viewing imagery with a head mounted display (HMD), the method comprising providing image light (221) by an image source (220); reflecting a first portion (223) of the image light by a partially reflective circular polarizer (210); reflecting a second portion (224) of the first portion of the image light from a reflector (233), the reflector being at least partially reflective (see paragraph 0028); transmitting a third portion (225) of the image light (see Fig. 2), the third portion linearly polarized by passing through the partially reflective circular polarizer to a user eye (26), and combining the third portion of the image light with ambient light (250) passing through the reflector and the partially reflective circular polarizer from a world side of the reflector to provide a combined image to the user eye at an eye-ward side of the partially reflective circular polarizer (see Fig. 2), the image light overlaid on a view of an external ambient provided by the ambient light and wherein and wherein that the image source is inherently shaped to project a chief ray (221, 321, 421) in such a manner so as to fit upon a contour of the eyeward side of the partially reflective circular polarizer. Note figures 2-4 along with the associated description thereof.
However, if this is not the case, Hong et al teaches it is well known to manufacture image sources having a planar or curved shape in the same field of endeavor for the purpose of displaying/projecting images (see paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the image source (220) of Ouderkirk et al to include a planar or curved display device, as taught by Hong et al, in order to match the contour of the eyeward side of the partially reflective circular polarizer for aberration correction and/or mounting purposes.
Moreover, it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the shape the display of Ouderkirk et al to include a planar or curved shape, since it has been held that a mere changed in the shape of an element is generally recognized as being within the level of one of ordinary skill in the art. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
7.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2017/0176751).
Ouderkirk et al discloses all of the subject matter claimed, note the above explanation except for explicitly stating that the reflector is curved along a first directional axis and is rotationally asymmetric along the first directional axis and curved along a second directional axis and is rotationally asymmetric along the second directional axis.
The examiner takes Official Notice that it is well known to curved a reflector along a first directional axis that is rotationally asymmetric along the first directional axis and curved along a second directional axis that is rotationally asymmetric along the second directional axis in the same field of endeavor for the purpose of reducing/correcting for various aberrations due to decentration (.i.e., image distortion, curvature of field, astigmatic and comatic aberrations). Note, by example only, column 7, lines 6-11 and 38-44 of U.S. Patent 6,829,113 to Togino.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the curved reflector of Ouderkirk et al to be rotationally asymmetric along a first and second directional axes, as is commonly used and employed in the optical art, in order to reduce/correct for various aberrations due to decentration (.i.e., image distortion, curvature of field, astigmatic and aromatic aberrations).
8.	Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2017/0176751).
Ouderkirk et al discloses all of the subject matter claimed, note the above explanation except for explicitly stating that the partially reflective circular polarizer includes a polarization filter (i.e., a linear polarizer) at an output of the partially reflective circular polarizer.
The examiner takes Official Notice that it is well known to use a polarization filter (i.e., a linear polarizer) in the same field of endeavor for the purpose of absorbing or transmitting a polarization component of interest. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the partially reflective circular polarizer of Ouderkirk et al to include a polarization filter (i.e., a linear polarizer) at an output side of the partially reflective circular polarizer or in front of an eye of a viewer, as is commonly used and employed in the optical art, in order to selectively absorb or transmit a desired polarization component to an eye of a viewer. 
9.	U.S. Patent 5,714,967 to Okamura, U.S. Patent 5,936,773 to Togino, U.S. Patent 6,008,778 to Takahashi, U.S. Patent 6,097,542 to Takahashi, U.S. Patent 6,480,337 to Inoguchi and U.S. Patent 6,745,042 to Nagata cited on the PTO-892 dated 11/06/2021 each teach the concept of making one of more of the surfaces of an optical element rotationally asymmetric in order to reduce/correct for various aberrations due to decentration (.i.e., image distortion, curvature of field, astigmatic and aromatic aberrations).
10. 	U.S. Patent 8,305,690 to Ruhle et al and US 2016/0077351 to Iwane cited on the PTO-892 dated 11/06/2021 each teach the concept of using and employing a polarization filter (i.e., a linear polarizer) in an optical device for the purpose of absorbing or transmitting a polarization component of interest. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
May 07, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872